Exhibit 10.4

 

 

OSHKOSH B'GOSH, INC.
EXCESS BENEFIT PLAN

(As Amended and Restated as of January 1, 2002,
with Amendment effective as of January 1, 2003)

PREAMBLE



OshKosh B'Gosh, Inc., a Delaware corporation (the "Company"), has heretofore
maintained the OshKosh B'Gosh, Inc. Profit Sharing Plan (the "Profit Sharing
Plan"), and the OshKosh B'Gosh Pension Plan (the "Pension Plan") as
tax-qualified retirement plans for the benefit of its eligible employees and
their beneficiaries; and the Company has heretofore established the Oshkosh
B'Gosh, Inc. Excess Benefit Plan, effective as of January 1, 1983 (the "Excess
Benefit Plan") to provide make whole benefits for participants in either or both
of the Profit Sharing Plan or the Pension Plan which would have otherwise become
payable thereunder but for Section 415 of the Internal Revenue Code which places
certain limitations on the amount of annual additions to any participant's
account(s) in the Profit Sharing Plan, on the amount of benefits receivable by
any participant in the Pension Plan and on the total combined amount of both
such annual additions and benefits receivable in the case of an individual who
is a participant in both such Plans; and effective as of January 1, 1989,
Section 401(a)(17) of the Internal Revenue Code limits the amount of annual
compensation which may be taken into account in the calculation of contributions
to such Plans; and effective January 1, 1989, the Company established the
Oshkosh B'Gosh Executive Non-Qualified Profit Sharing Plan (the "Non-Qualified
Plan") to provide benefits to certain employees who were excluded from further
participation in the Profit Sharing Plan in an amount equal to the benefits such
excluded employees otherwise would have been entitled to under the Profit
Sharing Plan; and effective as of January 1, 1991, "accrued" compensation is no
longer included in the calculation of benefits under the Pension Plan, or the
calculation of contributions to be credited under the Profit Sharing Plan or
Non-Qualified Plan; and the Company wishes to maintain such levels of retirement
benefits for its employees who are eligible to participate in the Profit Sharing
Plan, the Pension Plan, or the Non-Qualified Plan as would otherwise become
payable, but for the limitations under Sections 415 and 401(a)(17) of the
Internal Revenue Code, by means of supplementary unfunded payments made by the
Company under the Excess Benefit Plan as herein amended and restated; and the
Company wishes to maintain such levels of retirement benefits for its employees
who are eligible to participate in the Pension Plan or the Non-Qualified Plan as
would otherwise become payable, but for the limitations related to "accrued"
compensation by means of supplementary unfunded payments made by the Company
under the Excess Benefit Plan as herein amended and restated; and the Company
wishes to make the Excess Benefit Plan available to Affiliated Employers who
become Participating Employers hereunder; and the Company wishes to amend and
restate the Excess Benefit Plan effective as of January 1, 2002;
 1. the Company hereby amends and restates the Excess Benefit Plan as of
    January 1, 2002, upon the following terms and conditions:


Definitions

"Account"
shall mean the bookkeeping reserve account for a Participant which shall be
established by the Company or a Participating Employer under Article IV hereof
solely as a device for determining the amount of supplementary profit sharing
benefits under either the Profit Sharing Plan or Non-Qualified Plan which may
become payable thereunder.
"Actuarial Equivalent"
shall have the same meaning as used in the Pension Plan.
"Beneficiary"
shall be any person or persons (including, but not limited to, a trust)
designated by the Participant. Such designation shall be effected by filing
written notification with the Company in the form prescribed by it and may be
changed from time to time by similar action. If no Beneficiary is designated or
if the designated Beneficiary fails to survive the Participant, the benefits
shall be distributed to the Participant's estate.
"Effective Date"
means January 1, 1983.
"IRS Limitations"
means the limits on contributions or benefits imposed under Sections 415 and
401(a)(17) of the Internal Revenue Code and any reduction in benefits under the
Pension Plan or decrease in the amount credited under the Non-Qualified Plan
(but not the Profit Sharing Plan) due to the exclusion of accrued compensation
in 1991 including, but not limited to, bonuses under the Key Employee Incentive
Bonus Plan.
"U.S. Bank, N.A. Prime Rate"
means the rate of interest adopted by the U.S. Bank, N.A., from time to time, as
the base rate for interest rate determinations.
"Non-Qualified Plan"
means the Oshkosh B'Gosh, Inc. Executive Non-Qualified Profit Sharing Plan
established January 1, 1989.
"Normal Form of Benefit"
shall have the same meaning as used in the Pension Plan.
"Joint and Survivor Annuity"
shall have the same meaning as used in the Pension Plan.
"Participant"
shall have the same meaning as used in the Profit Sharing Plan, the Pension Plan
or the Non-Qualified Plan as the case may be.
"Participating Employer"
shall mean an Affiliated Employer, as that term is defined in the Profit Sharing
Plan and the Pension Plan, authorized by the Company to participate in this
Excess Benefit Plan, by extending the same to such Affiliated Employer's
eligible employees.


Purpose

2.1 This Plan is intended to provide benefits to eligible persons in a manner so
as to maintain the level of total retirement benefits which, but for the IRS
Limitations, would otherwise have been payable under the Profit Sharing Plan,
Pension Plan or Non-Qualified Plan. This Plan shall maintain such total
retirement benefit levels by means of supplementary unfunded payments made by
the Company and any Participating Employer to the individuals eligible for such
payments, as set forth in Articles III and IV hereof.


Supplementary Pension Benefits

 1. Any Participant or Beneficiary who qualifies for commencement of a benefit
    under the terms of the Pension Plan on or after the Effective Date and whose
    benefit pursuant thereto is less than what it otherwise would be because of
    the IRS Limitations shall be eligible to receive supplementary pension
    benefits hereunder.
 2. The amount of such supplementary pension benefits shall be an amount equal
    in value to the reduction in the benefits payable under the terms of the
    Pension Plan resulting from the application of IRS Limitations calculated as
    if payable in the Normal Form of Benefit.

    With respect to a Participant who has served in the employ of the Company
    and of a Participating Employer, the total supplementary pension benefit for
    such Participant shall be computed based on the Participant's aggregate
    years of service and aggregate compensation received from the Company and
    the Participating Employer. Once the total amount of such supplementary
    benefit has been determined, the obligation to pay it will be divided
    between the respective employers based on years of "Benefit Service" as
    defined in the Pension Plan rendered to each employer. Each employer shall
    be solely liable for its own portion of the obligation, but shall have no
    liability for the portion of the supplementary benefit payable by the other
    employer.

 3. Payment of such supplementary pension benefits shall be accomplished by
    unfunded payments directly from the Company or Participating Employer to the
    Participant or the Beneficiary (as the case may be) in one of the forms
    determined by the Company, in its sole discretion, as follows:
     a. in the Normal Form of Benefit if the Participant is not married on the
        later of the date such Participant first receives a benefit from the
        Pension Plan or the date of the Participant's termination of service
        with the Company and all Affiliated Employers, or
     b. as a Joint and Survivor Annuity if such Participant is married on such
        date or if such Participant is married and dies while in the employ of
        the Company or an Affiliated Employer under circumstances such that such
        Participant's spouse is his Beneficiary and such spouse becomes entitled
        to a benefit under the terms of the Pension Plan because of such
        Participant's death, or
     c. in a single lump sum of Actuarial Equivalent value, but only if
        Termination of Employment is due to retirement, death, or disability
        (but under circumstances where small amount lump sums are the automatic
        form of distribution from the Pension Plan or would be if the
        supplementary pension benefit were the only benefit considered, such
        small amount lump sum payments may also be made hereunder, even if the
        Participant or Beneficiary has not yet qualified for commencement of a
        benefit under the terms of the Pension Plan), or
     d. a term certain annuity for 120 months, or 180 months.

All forms of payment of supplementary pension benefits under this Plan shall be
Actuarial Equivalents in value.


Supplementary Profit Sharing Benefits

 1. Any Participant or Beneficiary who qualifies for commencement of a benefit
    under the terms of the Profit Sharing Plan or Non-Qualified Plan on or after
    the Effective date whose benefit pursuant thereto is less than what it
    otherwise would be because of the IRS Limitations shall be eligible to
    receive supplementary profit sharing benefits hereunder.
 2. The amount of such supplementary profit sharing benefits shall be an amount
    equal to the difference between the aggregate amount of employer
    contributions and forfeitures which would have been allocated to the
    Participant's account in the Profit Sharing Plan or to the employer's
    bookkeeping account for purposes of the Non-Qualified Plan if the IRS
    Limitations had been disregarded. The amount of such difference for a
    Participant shall be determined annually and shall be credited to his
    Account as of the end of the fiscal year quarter during which the amount of
    such difference can first be determined. The amount so credited to such
    Participant's Account shall be further credited as of the end of each
    succeeding quarter with an amount equal to interest at the average
    U.S. Bank, N.A. Prime Rate in effect during such quarter (an "Interest
    Equivalent Credit") and all amounts standing to the credit of the
    Participant's Account as of the end of each fiscal year quarter including
    any prior Interest Equivalent Credits, shall receive an Interest Equivalent
    Credit.

    4.2A Adjustments to Bookkeeping Accounts From and After January 1, 2003.
    Notwithstanding any other provisions of this Plan, Interest Equivalent
    Credits shall no longer be credited after December 31, 2002. Instead, all
    amounts then standing to the credit of the Participant's Account (after the
    application of the December 31, 2002 Interest Equivalent Credit) and all
    future credits made to such Accounts shall be adjusted from and after
    January 1, 2003 to reflect the additions or subtractions that would have
    resulted from the investment directions given by each Participant under this
    Plan or in the absence of any such directions, the additions or subtractions
    that would have resulted from the default investment directions specified by
    the Company. From and after January 1, 2003, each Participant shall have the
    right to give investment directions for his or her Account from among the
    same investment options that are available from time to time under the
    Company's tax-qualified plan resulting from the merger of the Profit Sharing
    Plan and the Company's 401(k) Plan, in accordance with such rules as the
    Company may establish. Each Participant shall be solely responsible for his
    or her investment directions and the Company shall have no responsibility or
    liability therefor. Any Account balances remaining unpaid after the
    Participant's death may be subject to investment direction by the
    Beneficiary in the same manner as the Participant could have directed,
    subject to such rules as the Company may establish. Any reference to
    'Interest Equivalent Credits' from and after January 1, 2003 shall mean and
    refer to the additions and subtractions arising from the application of this
    Section 4.2A.

 3. With respect to a Participant who has served in the employ of the Company
    and of a Participating Employer, separate bookkeeping Accounts will be
    maintained by each employer to reflect the bookkeeping accruals attributable
    to the service of the Participant with each employer. Supplementary profit
    sharing benefits accrued by a Participant while in the employ of the Company
    will be the sole obligation of the Company, and supplementary profit sharing
    benefits accrued by such Participant while in the employ of a Participating
    Employer will be the sole obligation of the Participating Employer. Neither
    employer shall have any liability for the portion of supplementary profit
    sharing benefits accrued by the Participant while in the employ of the other
    employer.
 4. Payment of such supplementary profit sharing benefits shall be accomplished
    by unfunded payments directly from the Company or Participating Employer to
    the Participant or the Beneficiary (as the case may be) in one of the
    following methods:
     a. in annual installments to commence on about March 15th of the year
        following the year in which the Participant's service with the Company
        and all Affiliated Employers terminates, with one-tenth of the balance
        in his Account becoming then payable and with the remaining installments
        being paid on each anniversary thereof according to the following
        schedule:



Anniversary of First Payment Date

Portions of Participant's Account To Be Paid

1st

1/9

2nd

1/8

3rd

1/7

4th

1/6

5th

1/5

6th

1/4

7th

1/3

8th

1/2

9th

Remainder



Interest Equivalent Credits shall continue to be applied on the balance in the
Participant's Account in accordance with Sections 4.2 and 4.2A until final
payment thereof has been made.

in any other payment plan approved by the Company in its sole discretion.

It shall be the obligation of any Participant under this Section 4.3 hereof to
keep the Company and any Participating Employer advised of his current address
and neither employer shall have any obligation to commence payout of such
Participant's Account unless and until it shall have received the written
request therefor specifying his current address. Any benefits under this
Article IV shall be distributed in accordance with Section 4.4 upon the
Participant's death while in the Company's or the Participating Employer's
employ or upon his death after termination of employment with the Company or a
Participating Employer. If payments have already commenced at the time of the
Participant's death, they shall continue in accordance with the method of
payment then in effect under Section 4.4, subject to the Company's continuing
right in its sole discretion to approve of another payment plan under
Section 4.4(b).

Notwithstanding the foregoing or any other provision of this Plan, the
bookkeeping account of any Participant that is valued at $5,000 or less as of
December 31, 2002 and which arises solely because of the exclusion of accrued
compensation in 1991 as described in Section 1.5 shall be distributed as soon as
possible to such Participant in a single lump sum payment.


Amendment or Termination

 1. The Board of Directors of the Company reserves the right to amend, terminate
    or discontinue this Plan at any time; provided, however, no such action
    shall reduce or eliminate any supplementary pension benefits under Article
    III hereof or supplementary profit sharing benefits under Article IV hereof
    which are in pay status or which have accrued hereunder prior to the date of
    such action and which also would otherwise ultimately have become payable
    hereunder.
 2. It is recognized and acknowledged that as cost of living adjustments are
    made from time to time in the IRS Limitations under the provisions of the
    Internal Revenue Code, accruals of what otherwise would have been needed
    supplementary pension benefits under Article III hereof may be eliminated in
    whole or in part because the same can be provided under the terms of the
    Pension Plan, but that under present law, future cost of living changes in
    those parts of the IRS Limitations dealing with the Profit Sharing Plan will
    not eliminate or reduce the need for any otherwise required accruals of
    supplementary profit sharing benefits under Article IV hereof. No
    Participant or Beneficiary shall ever be entitled to any benefit payments
    whatsoever under this Plan unless and until such Participant or Beneficiary
    first qualifies for a benefit under the Pension Plan (as required by Section
    3.1 hereof), under the Profit Sharing Plan (as required by Section 4.1
    hereof) or under the Non-Qualified Plan (as required by Section 4.1 hereof).


Miscellaneous

 1. Any amount payable to a Participant or Beneficiary hereunder shall not be
    subject in any manner to alienation, sale, transfer, assignment, pledge,
    attachment, garnishment or encumbrance of any kind, by will, or by
    inter vivos instrument. Any attempt to alienate, sell, transfer, assign,
    pledge or otherwise encumber any such payment, whether present or thereafter
    payable, shall not be recognized by the Company or a Participating Employer.
    Any payment due hereunder shall not in any manner be subject to the debts or
    liabilities of the Participant or Beneficiary. If the Participant or
    Beneficiary shall attempt to alienate, sell, transfer, assign, pledge or
    otherwise encumber his or her payments under this Plan or any part thereof,
    or if by reason of his or her bankruptcy or other event happening at any
    time, such payments would devolve upon anyone else or would not be enjoyed
    by him or her, then the Company, in its sole discretion, may terminate his
    or her interest in any such benefit, and hold or apply it to or for the
    benefit of the Participant or Beneficiary, his or her spouse, children, or
    other dependents, or any of them, in such manner as the Company may deem
    proper.
 2. Every person receiving or claiming payments under this Plan shall be
    conclusively presumed to be mentally competent until the date on which the
    Company or a Participating Employer receives a written notice, in form and
    manner acceptable to it, that such person is incompetent and that a
    guardian, conservator, or other person legally vested with the care of his
    estate has been appointed. In the event a guardian or conservator of the
    estate of any person receiving or claiming payments under the Plan shall be
    appointed by a court of competent jurisdiction, payments may be made to such
    guardian or conservator provided that proper proof of appointment and
    continuing qualification is furnished in a form and manner acceptable to the
    Company. Any such payment so made shall be a complete discharge of any
    liability therefor.
 3. Participation in this Plan, or any modifications thereof, or the payments of
    any benefits hereunder, shall not be construed as giving to the Participant
    any right to be retained in the service of the Company or any Participating
    Employer, limiting in any way the right of the Company or any Participating
    Employer to terminate the Participant's employment at any time, evidencing
    any agreement or understanding, express or implied, that the Company or any
    Participating Employer will employ the Participant in any particular
    position or at any particular rate of compensation and/or guaranteeing the
    Participant any right to receive a salary increase in any fiscal year, such
    increase being granted only at the sole discretion of the Board of Directors
    of the Company or a Participating Employer.
 4. All payments hereunder shall be paid in cash from the general funds of the
    Company and all Participating Employers and no special or separate fund
    shall be established and no other segregation of assets shall be made to
    assure the payment of benefits hereunder. A Participant or Beneficiary shall
    have no right or title or interest whatever in or to any investments which
    the Company or any Participating Employer may make to aid it in meeting its
    obligations hereunder. Nothing in this Plan and no action taken pursuant
    hereto shall create or be construed to create a trust of any kind or a
    fiduciary relationship between the Company or any Participating Employer,
    and any Participant or Beneficiary. To the extent that any person acquires a
    right to receive payments from the Company or any Participating Employer
    under this Plan, such right shall be no greater than the right of an
    unsecured creditor.
 5. To the extent not pre-empted by the laws of the United States, this document
    shall be construed, administered and governed under and by the internal laws
    of the State of Wisconsin.
 6. Neither the Company, the Participating Employers, nor any officer or
    director of the Company, any Participating Employer or any other person
    shall be liable for any act or failure to act hereunder, except for gross
    negligence or fraud.
 7. Any benefits payable under the Pension Plan and the Profit Sharing Plan
    shall be paid solely in accordance with the terms of such Plans and nothing
    in this document shall operate or be construed in any way to modify, amend
    or affect the terms of such Plans.
 8. The claims procedure provided in the Profit Sharing Plan shall apply in full
    to this Excess Benefits Plan.